DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: the comma between “trivalent” and “metal” should be removed in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the cycle" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the claim has been interpreted as depending from claim 20, which does recite a cycle. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitation “comprising diffraction peak at 30°2θ ±0.5°2θ”; however this range is broader than the parent claim (“diffraction peaks at 30°2θ  to 33°2θ”) because the ± symbol broadens the range to 29.5°2θ.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 14-18, and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (WO 2020/220697, see English language equivalent US 2022/0216507, both of which have foreign priority to 4/29/2019). 
It is noted that Sun WO 2020/220697 is available as prior art both under 102a1 and 102a2 because the foreign priority in this application has not been perfected.
Regarding claim 1, Sun discloses a solid electrolyte material for a lithium secondary battery and a preparation method thereof (abstract). Sun discloses the solid electrolyte material as represented LiaMXb, where M is one or more of Al, Ho, Ga, In, Sc, Y and La, X is one or more of F, Cl and Br, 0≤a≤10, and 1≤b≤13 ([0098]); Sun also discloses the specific electrolyte of Li3HoCl6 (a compound comprising: Li, Ho, and a halogen) ([0099]).	
With regards to the limitation that “the compound has X-ray diffraction peaks at 30°2θ  to 33°2θ, 33°2θ  to 36°2θ, 40°2θ  to 44°2θ, and 48°2θ  to 52°2θ, when analyzed using CuKα radiation, and wherein a full width half maximum of at least one peak at of 40°2θ  to 44°2θ is about 0.3°2θ or greater”, Sun does not explicitly disclose those claimed properties. 
However, consider the following: Sun teaches a composition of the electrolyte, Li3HoCl6 that anticipates the compound as claimed in claim 1, as well as the compound as claimed in claim 10 and 14. Therefore, Sun tends to show inherency of the claimed properties because Sun discloses the same composition.
In addition, Sun teaches that in preparing the electrolyte and/or additive, the electrolyte and/or additive are prepared according to conventional techniques in the art ([0015], [0045]). Sun teaches the additive (of the formula LibMaXc where M includes Ho [0006]) can be prepared by mixing the required raw materials (or precursors) according to the proportion and then grinding; or further prepared into a corresponding phase state by adopting an organic solvent co-dissolution recrystallization method, a heating eutectic method and a method of contacting raw material particles in an insoluble hydrocarbon organic solvent ([0016]). Sun also teaches performing the grinding or liquid mixing at room temperature ([0062]). That is, Sun teaches either a dry grinding, or a liquid method that further involves heating and drying.
As stated in the instant specification, the solid ion conductor includes mixing raw (precursor) materials to form a mixture (paragraph [00138]), and either heat treating ([0138]) or not heat treating the mixture ([00141]). 
Therefore, both Sun and the instant specification disclose the same or substantially the same method of making the same compound, and therefore Sun tends to show inherency of the claimed compound and properties.
Even further, Sun teaches the solid electrolyte material comprises a principle crystalline phase of a distorted rock salt phase ([0042]), a hetereogenous crystalline phase which has a different crystal structure from the principle crystalline phase ([0043]), and an amorphous phase ([0044]) interposed between the phases ([0075]). The principle crystalline phase, heterogenous crystalline phase, and amorphous phase appear the same as or substantially the same as first, second, and amorphous phases as recited in claim 6. Therefore, Sun further tends to show inherency with the claimed X-ray diffraction peaks because Sun teaches the same phases of the same compound made by the same process. 
However, if it is taken that Sun paragraphs [0015]-[0016] refer to the method of making the additive instead of the electrolyte. Consider the following: Sun teaches the additive as having the formula LibMaXc where M includes Ho ([0005]) and teaches the electrolyte of the formula LiaMXb where M includes Ho ([0098]-[0099]). That is, Sun teaches substantially the same composition for the same purpose (electrolyte conduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same method of manufacturing the additive (including mixing raw materials/precursors, and then grinding) with the manufacturing of the electrolyte because both the additive and the electrolyte have the same chemical formula. Therefore, because the methods of making are the same, and the compositions are the same, the claimed composition will display the recited properties.
Regarding claims 2-3, Sun discloses all of the claim limitations as set forth above. With regards to the limitation that the solid ion conductor has an X-ray diffraction spectrum comprising diffraction peaks at (claim 2) 30°2θ ±0.5°2θ, 31.5°2θ ±0.5°2θ, 35°2θ ±0.5°2θ, 41°2θ ±0.5°2θ, 48.7°2θ ±0.5°2θ, and 60°2θ ±0.5°2θ, when analyzed using CuKα radiation, or (claim 3) 30°2θ ±0.5°2θ, 31.5°2θ ±0.5°2θ, 35°2θ ±0.5°2θ, 42°2θ ±0.5°2θ, 48.7°2θ ±0.5°2θ, and 60°2θ ±0.5°2θ, when analyzed using CuKα radiation, Sun does not explicitly disclose the claimed properties of claims 2-3.
However, as set forth above in the rejection of claim 1 and rationale, Sun teaches a) the same composition (Li3HoCl6) as claimed in claims 1,10 and 14, b) the same method of making as recited in the instant specification (Sun at [0015]-[0016], [0062]; the instant specification at [00138] and [00141]), and c) the presence of a principle crystalline phase, a heterogenous crystalline phase, and an amorphous phase which appear the same as or substantially the same as first, second, and amorphous phases as recited in claim 6. Therefore, the material of Sun is made the same or substantially the same as claimed and thus tends to show inherency of the properties recited in claims 2-3.
Regarding claims 4-5, Sun discloses all of the claim limitations as set forth above. Sun teaches Li3HoCl6 ([0099]), and therefore discloses the halogen is Cl.
Regarding claims 6-7, Sun discloses all of the claim limitations as set forth above. Sun teaches the solid electrolyte material comprises a principle crystalline phase of a distorted rock salt phase ([0042]), a heterogenous crystalline phase which has a different crystal structure from the principle crystalline phase ([0043]), and an amorphous phase ([0044]) interposed between the phases ([0075]). 
Regarding claim 8, Sun discloses all of the claim limitations as set forth above. While Sun discloses a principle crystalline phase, a heterogenous crystalline phase (which has a different phase than the principle crystalline phase), and an amorphous phase ([0042]-[0044]), Sun does not explicitly disclose wherein the first crystalline phase and the second crystalline phase each independently have a structure belonging to C2/m space group, a P3m1 space group, or a combination thereof. 
However, as set forth above in the rejection of claim 1 and rationale, Sun teaches a) the same composition (Li3HoCl6) as claimed in claims 1,10 and 14, b) the same method of making as recited in the instant specification (Sun at [0015]-[0016], [0062]; the instant specification at [00138] and [00141]), and c) the presence of a principle crystalline phase, a heterogenous crystalline phase, and an amorphous phase which appear the same as or substantially the same as first, second, and amorphous phases as recited in claim 6. Therefore, the material of Sun is made the same or substantially the same as claimed and thus tends to show inherency of the properties recited in claim 8.
Regarding claim 9, Sun discloses all of the claim limitations as set forth above. Sun teaches that the solid electrolyte material has an ionic conductivity at room temperature (20-25C) of >10-3 S/cm ([0079]).
Regarding claim 10, Sun discloses all of the claim limitations as set forth above. Sun discloses solid electrolyte material as represented LiaMXb, where M is one or more of Al, Ho, Ga, In, Sc, Y and La, X is one or more of F, Cl and Br, 0≤a≤10, and 1≤b≤13 ([0098]); Sun also discloses the specific electrolyte of Li3HoCl6 ([0099]), which reads on the claimed formula LiaMxHoyXz when a=3, x=0, y=1, and z=6.
Regarding claim 14, Sun discloses all of the claim limitations as set forth above. Sun teaches Li3HoCl6 ([0099]).
Regarding claim 15, Sun discloses all of the claim limitations as set forth above. Sun teaches Li3HoCl6 compound is in an electrolyte ([0098]-[0099]).
Regarding claim 16, Sun discloses all of the claim limitations as set forth above. Sun additionally discloses an all-solid state lithium battery comprising a cathode active material layer, an anode active material layer, and a solid electrolyte layer formed between the cathode and anode active material layers, and wherein at least one of the cathode active material layer and the solid electrolyte layer contains the solid electrolyte material ([0091]).
Regarding claim 17, Sun discloses all of the claim limitations as set forth above. Sun additionally teaches the battery is an all-solid state secondary battery ([0065],[0091]).

Regarding claim 18, Sun discloses a solid electrolyte material for a lithium secondary battery and a preparation method thereof (abstract). Sun discloses the solid electrolyte material as represented LiaMXb, where M is one or more of Al, Ho, Ga, In, Sc, Y and La, X is one or more of F, Cl and Br, 0≤a≤10, and 1≤b≤13 ([0098]); Sun also discloses the specific electrolyte of Li3HoCl6 (a compound comprising: Li, Ho, and a halogen) ([0099]).	
Sun teaches that in preparing the electrolyte and/or additive, the electrolyte and/or additive are prepared according to conventional techniques in the art ([0015], [0045]). Sun teaches the additive (of the formula LibMaXc where M includes Ho [0006]) can be prepared by mixing the required raw materials (or precursors) according to the proportion and then grinding [which causes a reaction]; or further prepared into a corresponding phase state by adopting an organic solvent co-dissolution recrystallization method, a heating eutectic method and a method of contacting raw material particles in an insoluble hydrocarbon organic solvent ([0016]). Sun teaches the precursors include LiX and MXy precursors ([0017]). Therefore, Sun teaches providing a mixture comprising a lithium precursors (see LiX) and a holminum precursor (MXy, where M=Ho) because Sun teaches Li3HoCl6.
However, if it is taken that Sun paragraphs [0015]-[0016] refer to the method of making the additive instead of the electrolyte. Consider the following: Sun teaches the additive as having the formula LibMaXc where M includes Ho ([0005]) and teaches the electrolyte of the formula LiaMXb where M includes Ho ([0098]-[0099]). That is, Sun teaches substantially the same composition for the same purpose (electrolyte conduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same method of manufacturing the additive (including mixing raw materials/precursors, and then grinding) with the manufacturing of the electrolyte because both the additive and the electrolyte have the same chemical formula.
Regarding claim 23, Sun discloses all of the claim limitations as set forth above. Sun also teachers performing the grinding or liquid mixing at room temperature ([0062]), which is about 20-25C. In addition, because the grinding method does not have subsequent steps, the grinding method does not further comprise a calcination step.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in an above section.
Claim(s) 11-13, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2020/220697, see English language equivalent US 2022/0216507, both of which have foreign priority to 4/29/2019).
Regarding claim 11, Sun discloses all of the claim limitations as set forth above. While Sun teaches the electrolyte of the composition LiaMXb and an example of Li3HoCl6 ([0098]), where M is one or more of Al, Ho, Ga, In, Sc, Y and La; X is one or more of F, Cl and Br; 0≤a≤10, and 1≤b≤13 ([0098]), Sun does not explicitly disclose wherein the compound of the formula LiaMxHoyX1z1X2z2 wherein X1 is Cl, X2 is F, Br, I, or a combination of thereof, M is a metal element and is a divalent metal, a trivalent metal a tetravalent metal, or a combination therefore, and 1≤a≤4, 0≤x<1.5, 0.5≤y≤1.5, 4≤z1<9, and 0<z2≤5. Therefore, the only difference between the disclosed Li3HoCl6 [a=3, x=0, y=1, z1=6] and the claimed formula is presence of X2.
However, Sun also teaches the example of Na3InCl4Br2 as the electrolyte material ([0038], [0192]); the Cl4Br2 read on the claimed X1z1X2z2 are included in the X element(s) of the electrolyte formula of Sun. Therefore, Sun reasonably suggests to the person of ordinary skill in the art to use a combination of halides, including Cl4Br2, as part of the solid electrolyte. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Cl6 component of Li3HoCl6 with Cl4Br2 [thereby Li3HoCl4Br2] because Sun suggests a combination of halide elements within the electrolyte, and one of ordinary skill in the art would have had a reasonable expectation of success and prepared for predictable results.
Regarding claim 12, modified Sun discloses all of the claim limitations as set forth above. Sun discloses X2 as Br (see [0038], [0192] and rationale above).
Regarding claim 13, modified Sun discloses all of the claim limitations as set forth above. Because Sun disclose x=0, M is not required, and therefore Sun meets the limitations of claim 13. In addition, Sun further teaches that M is “one or more of Al, Ho, Ga, In, Sc, Y and La” ([0098]), which overlaps with at least the claimed In, Ga, Al, and Ln.
Regarding claim 19, Sun discloses all of claim limitations as set forth above. While Sun discloses a dry grinding or a liquid method ([0016], [0062]), Sun does not explicitly disclose performing the ball-mill-mixing of the mixture in an inert atmosphere. 
However, Sun discloses performing a slurry process for the formation of an electrode comprising the electrolyte in either an inert atmosphere or a non-inert atmosphere ([0106]). Therefore, because Sun teaches a process for the formation of electrolyte material that is performed in an inert atmosphere, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inert atmosphere in the other processes of forming the electrolyte, including the ball-milling-mixing stage, for the purpose of preventing other reactions or impurities.
Regarding claim 22, Sun discloses all of the claim limitations as set forth above. In an embodiment, Sun teaches drying in the process of making the electrolyte ([0016], [0050]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2020/220697, see English language equivalent US 2022/0216507, both of which have foreign priority to 4/29/2019), as applied to claim 19 above, and further in view of Ha et al. (WO 2019/004714, see machine translation).
Regarding claim 20, Sun discloses all of the claim limitations as set forth above. While Sun discloses a dry grinding or a liquid method ([0016], [0062]), Sun does not explicitly disclose the ball-mill-mixing comprises a cycle alternating between a first time interval and a second time interval, wherein the first time interval comprises the ball-milling mixing and the second time interval comprises a rest period.
Ha discloses a manufacturing process for a solid electrolyte material (abstract). Ha teaches that in the manufacturing process the material are ball milled, and in order to prevent excessive temperature rise of the reaction temperature, the milling apparatus is repeated 10 to 80 times in such a manner as to stop for 30 minutes after the operation for 30 minutes (paragraph [0062], Example 1); that is Ha discloses a cycle of mixing and resting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cycle of mixing and resting as taught by Ha with the electrolyte manufacture of Sun for the purpose of preventing excessive temperature rise of the reaction.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (WO 2020/220697, see English language equivalent US 2022/0216507, both of which have foreign priority to 4/29/2019) in view of Ha et al. (WO 2019/004714, see machine translation), as applied to claim 20 above, and further in Asano et al. (US 2019/0088995).
Regarding claim 21, modified Sun discloses all of the claim limitations as set forth above. Modified Sun does not explicitly disclose wherein the cycle is repeated for a time period of about 22 hours to about 26 hours. 
Asano teaches manufacturing a solid electrolyte material of the formula Li6-3zYzX6 (abstract), wherein the raw materials are mixed, pulverized, and reacted with each other using a mechanochemical milling process ([0197]). In an example, Asano teaches the milling occurs for 25 hours ([0250]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 25 hour milling time for the electrolyte mixture as taught by Asano with the method of making the electrolyte of modified Sun because Sun is silent to the specific length of time for milling, and Asano teaches a milling process for an electrolyte that is structurally similar, and one of ordinary skill in the art would have had a reasonable expectation of success and expected predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13, 15-18, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, and 15-27 of copending Application No. 17/412400  (reference application) (published as US 2022/0223904). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose the compound Li2.7Ho0.7Zr0.3Cl6 (claim 8) having crystal phases (claims 9-10), with peaks between about 31°2θ to 33°2θ and 40°2θ  to 42°2θ (claim 11). The methods of making also include ball milling at room temperature (claims 22-24) using precursors (claim 25).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-19, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/509537  (reference application) (published as US 2022/0149430). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose the compound LixHoClyBrz (claim 15) having crystal phases (claims 2-5, 13), with peaks between about 40°2θ  to 44°2θ (claim 5). The methods of making also include ball milling at room temperature in an inert atmosphere and the option of heat treating/drying (claims 23-25).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725